Citation Nr: 1758239	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for lichen planus, tinea pedis, and onychomycosis.


REPRESENTATION

Veteran represented by:	David Minyard, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. A Notice of Disagreement (NOD) was filed in August 2006. A Statement of the Case (SOC) was issued in July 2007. A substantive appeal (VA Form-9) was filed in September 2007. Supplemental Statements of the Case (SSOCs) were issued in November 2009, September 12, 2013, September 27, 2013, and November 2016.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in January 2015, April 2015, and August 2016. The appeal is now before the Board for further appellate action.  

In June and July 2017 the Veteran submitted additional evidence and argument in support of his claim on appeal. The Veteran did not submit a waiver of AOJ consideration of additional evidence, the evidence is new and relevant to the claim, and does not appear to have been considered by the AOJ in the November 2016 SSOC. See 38 C.F.R. § 20.1304. In a September 2017 letter, the Board notified the Veteran that the AOJ had not previously considered the newly submitted evidence and that the Veteran may waive the right to have the AOJ consider the evidence by submitting a waiver. In an October 2017 response, the Veteran requested that the appeal be remanded to the AOJ for review of the additional evidence.

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to a rating in excess of 30 percent for lichen planus, tinea pedis, and onychomycosis.

The Veteran contends that his service-connected lichen planus, tinea pedis, and onychomycosis is more severe than indicated by his disability rating of 30 percent. 

In June and July 2017, the Veteran submitted pertinent medical and lay evidence in support of his claim on appeal, without a waiver of initial AOJ consideration. The evidence included private medical records from Dr. P.M. of Central Valley Foot and Ankle dated September 2002 to June 2017, a July 2017 statement/argument from the Veteran, and an October 2005 statement from Rear Detachment Commander, Cpt. M. H. As such, the AOJ should consider such pertinent medical and lay evidence. See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

The case should again be reviewed by the AOJ/AMC on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the November 2016 SSOC and the additional private medical records and lay evidence submitted by the Veteran in June and July 2017 that was not previously of record or considered by the AOJ/AMC. If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a SSOC and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

